Van Dusbn, J.,
If the assignment here asserted had been given after the right accrued to the assignors to the war risk insurance money, it may be conceded that it would have passed this money to the assignee. But when the assignment was made the assignors had no interest of any kind whatever in this fund. It was payable in instalments to a named beneficiary who was living and who was in fact the assignee in the assignment. The right of the assignors arose out of an Act of Congress, enacted some years later and made retroactive, whereby the commuted value of the unpaid instalments, in case of the death of the beneficiary, was made payable to the estate of the soldier. No one could know that this would be the law, and it is as certain as anything can be that the parties did not have this item in actual contemplation.
Existing rights are prima facie assignable at law, but the assignment of a right which is to arise in the future is good only as a contract to assign the right when acquired, and enforceable in equity when given for a valuable consideration: 5 Corpus Juris, 852. A right presently existing but only to come into possession upon a contingency is assignable at law; but a mere expectancy, a right which, while it may grow out of present circumstances, has no present existence, does not pass by a voluntary assignment; as, for example, an interest in the estate of a person who is still living: Lennig’s Estate, 182 Pa. 485. And rights growing out of circumstances which do not yet exist are *93not assignable at all, even for value, for there is no subject-matter on which to operate; as, for example, wages to be earned in an employment not yet begun and not yet contemplated: Lehigh Valley R. R. Co. v. Woodring, 116 Pa. 513. As the assignment here asserted was given without a valuable consideration, it was ineffective to pass a right which was not only after-acquired but after-created.
The exceptions are dismissed and the adjudication is confirmed absolutely.